Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 27, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146171 & (43)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CHRISTOPHER M. SCHARNITZKE,                                                                              David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices
           Cross-Appellant,
  v                                                                  SC: 146171
                                                                     COA: 304515
                                                                     WCAC: 10-000061
  COCA-COLA ENTERPRISES,
           Defendant-Appellant,
           Cross-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 18, 2012
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting the
  application for leave to appeal, we REVERSE that portion of the Court of Appeals
  judgment reversing the Worker’s Compensation Appellate Commission’s (WCAC’s)
  dismissal of the plaintiff’s cross-appeal as an abuse of discretion. It is undisputed that the
  plaintiff failed to timely file a cross-appeal on the forms mandated by the WCAC. Under
  R 418.4(3), no delayed cross-appeal is permitted. As a result, it was not an abuse of
  discretion for the WCAC to strictly enforce its rule. Marshall v Jacobetti, 447 Mich 544
  (1994). The application for leave to appeal as cross-appellant is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 27, 2013                      _________________________________________
          t0320                                                                 Clerk